Appeal from order entered May *69420, 1963, granting a motion made by a receiver of real estate to adjudge respondents-appellants guilty of contempt of court, imposing a fine therefore and making provision for respondents-appellants purging themselves of contempt by paying over all moneys they had collected subsequent to the appointment of the receiver, is dismissed, without costs, on the facts and the law, and in the exercise of discretion. In his brief the receiver acknowledges that $874.50 was paid to him “ and accepted by him as full compliance with the contempt order.” Respondents-appellants, in their brief, also assert they have paid $875 to the receiver; and state they paid the fine in the amount of $250, despite the fact that the order provided they might purge themselves by paying all moneys collected after the appointment of the receiver. Concur — Botein, P. J., Tálente, Stevens, Eager and Steuer, JJ.